Case 2:15-cr-00547-UA Document 41-2 Filed 02/03/20 Page 1of11 Page ID #:81

EXHIBIT 2.

 
Case 2:15-cr-00547-UA Document 41-2 Filed 02/03/20 Page 2o0f11 Page ID #:82

NON-PROSECUTION AGREEMENT
INTRODUCTION

Le Asbury Environmental Services, with an office located at 9302 Garfield Avenue,
South Gate, California (“AES”), by its undersigned officer and through its attorneys, Larson
O’Brien LLP, and the United States Attorney’s Office for the Central District of California (“the
USAO”) hereby enter into this Non-Prosecution Agreement (“this Agreement”).

2 This Agreement is limited to the USAO and cannot bind any other federal, state,
or local prosecuting, administrative or regulatory authorities.

oe On October 1, 2015, the USAO charged AES with a single Class A misdemeanor
crime of Negligent Discharge of Pollutants into Waters of the United States, in violation of 33
U.S.C. §§ 1311(a) and 1319(c)(1)(A). See Exhibit 1, attached to this Agreement.

NON-PROSECUTION

4, In consideration of AES’s corrective and remedial actions taken to clean-up and
prevent reoccurrence of spills such as the October 7, 2010, release of marine diesel oil described
below, and upon payment of $19,024.74 to the Los Angeles County Fire Department for initial
response and clean up costs and a $80,975.26 community service payment to the Arizona
Department of Environmental Quality’s Western States Project, the USAO agrees to dismiss
with prejudice the single-count Information filed in United States v. Asbury Environmental
Services, Inc., CR No. 15-547. See Exhibit 2, Western States Project Community Service
Payment, attached to this Agreement.

 

STATEMENT OF FACTS

5. The USAO has alleged that on or about October 7, 2010, in Los Angeles County,
within the Central District of California, one or more of AES’s agents and employees did
negligently discharge, and cause to be discharged, water pollutants, specifically, marine diesel
oil, from a point source, namely, the storm drain located at 1303 South Santa Fe Avenue,
Compton, California, into waters of the United States, namely, Compton Creek, which is
tributary to the Los Angeles River, without a permit issued by the United States Environmental
Protection Agency or by an authorized state agency.

6. Nothing in this Agreement shall be construed as an admission by AES of any fact
or violation of law. AES agrees that it shall not publicly deny any statement of fact contained in
this Agreement. Nothing herein is intended to or shall prevent AES from defending itself in
legal proceedings and/or administrative actions involving any third party or prevent any AES

lis
Case 2:15-cr-00547-UA Document 41-2 Filed 02/03/20 Page 30f11 Page ID #:83

employee or agent from making any statements in any third party legal proceedings and/or
administrative actions.

CORRECTIVE AND REMEDIAL ACTION

4 As aresult of the marine diesel oil spill into Compton Creek, AES has taken
significant corrective, remedial, and preventive actions to clean-up the spill and to prevent the
reoccurrence of such spills in the future. The following is an illustrative list of the types of
corrective and remedial actions undertaken by AES in response to the spill:

a. Upon discovering the spill, AES immediately contacted its emergency response
contractor, as well as all appropriate government agencies. Within 20 minutes
of detecting the spill, an AES response team blocked the storm drain to prevent
any further release of marine diesel oil. AES and its contractor installed coffer
dams, absorbent diapers, and booms to capture oil and prevent it from reaching
Compton Creek. Following the clean up, AES implemented a remediation plan
that involved excavating over 113 tons of soil from a sidewalk and parking lot
near the storm drain.

b. AES incurred costs and expenses of approximately $868,451 in connection with
its response, clean up, and remediation efforts relating to the incident.

c. Since October 7, 2010, AES has hired safety-focused executives and other
employees and implemented a number of new procedures, training programs,
and operational improvements to prevent the reoccurrence of spills in the future,
including the following:

i, New Employees Hired:

1. AES hired a Vice President (“VP”) of Environment, Health &
Safety to oversee the environmental, health and safety programs
for AES and its affiliated companies.

2. AES hired a former member of California Highway Patrol to
serve as Director of Safety and Compliance and to oversee safety
processes and procedures for AES and its affiliated companies.

3. AES hired a former member of the U.S. Coast Guard (““USCG”)
and California Office of Spill Prevention Response to serve as
Emergency Response Notification and Drill Trainer. The trainer
conducts quarterly drills at various site locations which are

>.
Case 2:15-cr-00547-UA Document 41-2 Filed 02/03/20 Page 4of11 Page ID #:84

overseen by third-party observers. The trainer also conducts
annual spill management team drills with the California
Department of Fish & Wildlife and the USCG.

4. AES hired a former member of California Highway Patrol to
serve as Compliance Administrator to evaluate compliance with
laws and regulations and AES’s internal safety policies and
procedures. Among other tasks, the Compliance Administrator
conducts safety audits at all terminal locations. The safety audits
include, but are not limited to, evaluating employee performance
and inspecting the condition of motor vehicles, equipment, and
tanks.

ii. Investment in New Spill Prevention Equipment and Improvements to
Existing Equipment: AES made a significant financial investment in a
variety of spill prevention equipment, including retrofitting existing
equipment with additional products and technologies. For example,
AES (1) installed landing gear pads on its trailers to improve stability;
(2) installed spill kits on its vehicles for immediate emergency response;
(3) provided stabilizers for use when trailers are disconnected from
trucks; (4) installed tank gauges, drip trays, and caps for all hoses; and
(5) drafted a memorandum to drivers requiring that spill kits be available
on vehicles prior to operation.

iii. Implemented _an_ Updated and Revised Comprehensive Training
Program:

1. AES updates its New Employee Orientation Training regularly
to ensure the incorporation of the latest safety protocols and
company experiences.

2. AES conducts bi-monthly safety meetings between supervisors
and employees at each company location.

3. AES conducts daily “One Minute/Tail Gate Meeting or Safety
Moments” between supervisors and drivers to impart the weekly
safety topic, ensure that all drivers possess the required safety
equipment, and ensure that the needs or concerns of the drivers
are heard.
Case 2:15-cr-00547-UA Document 41-2 Filed 02/03/20 Page 5of11 Page ID #:85

4. During 2016 and 2017, AES conducted “Safety Blitzes” to train
and evaluate each of its drivers’ ability to perform a thorough
pre and post trip vehicle inspection. AES plans to continue to
conduct Safety Blitzes periodically.

5. AES has trained all newly hired drivers in the “Smith System
Technique” for safe driving practices. The Smith System is
designed to reduce driver error, teach defensive driving
practices, and prioritize safety behind the wheel.

iv. AES has created new or updated Spill Prevention, Control, and
Countermeasure Plans for each location, emergency response manuals,
and operations manuals.

v. AES prohibits the parking of loaded trucks and trailers at its 1241 S.
Santa Fe Ave. location (the location of the October 7, 2010 spill).

d. In 2019, AES is installing fleet dash cam technology in its entire fleet to
improve driver and public safety.

PUBLIC DISSEMINATION OF AGREEMENT

8. This Agreement is a public document. The parties agree that it may be disclosed
by the USAO to the media or public at the sole discretion of the USAO.

Hf
H
H/

/
Case 2:15-cr-00547-UA Document 41-2 Filed 02/03/20 Page 6of11 Page ID #:86

NO ADDITIONAL AGREEMENTS

9. Except as expressly set forth herein, there are no additional promises,
understandings or agreements between the USAO on the one hand, and AES on the other,
concerning any other criminal prosecution, civil litigation or administrative proceeding relating
to any other federal, state or local charges that may now be pending or hereafter be brought
against AES. Nor may any additional agreement, understanding or condition relating to the
conduct described above in the Statement of Facts be entered into unless in writing and signed by
all parties.

AGREED AND ACCEPTED

UNITED STATES ATTORNEY’S OFFICE
FOR THE CENTRAL DISTRICT OF CALIFORNIA

NICOLA T. HANNA
United States Attorney

Sh. ! / 4); 20
sR. POs Date? /
Assistant Umitéd States Attorney

Chief, Environmental and Community Safety Crimes Section

I have read this Agreement, and carefully reviewed every part of it with the attorneys for
AES. | understand it, and I voluntarily agree to it on behalf of AES. As the representative of
AES, I represent that I have authority to act for and on behalf of the corporation. Further, I have
consulted with the corporation’s attorneys and fully understand the corporation’s rights that may
apply to this matter. No other promises or inducements have been made to the corporation, other
than those set forth in this Agreement. In addition, no one has threatened or forced me or any

 

y/i3/20©

CHRISTOP NORTON, Date
Chief Legal Officer
Asbury Environmental Services

 

 

/
//
Case 2:15-cr-00547-UA Document 41-2 Filed 02/03/20 Page 7of11 Page ID #:87

We are the attorneys for AES. We have carefully reviewed every part of this Agreement
with Christopher Norton, Chief Legal Officer for AES, who to my knowledge has authority to
act for and on behalf of the corporation. To my knowledge, the corporation’s decision to into
this Agreement is an informed and voluntary one.

tl ee 1/13/20

STEPHEN G. LARSON Date
Larson O’Brien LLP
Attorneys for Asbury Environmental Services

 

 
Case 2:15-cr-00547-UA Document 41-2 Filed 02/03/20 Page 8of11 Page ID #:88

Exhibit 2

The Western States Project Community Service Payment

1. The $80,975.26 community service payment shall be paid by certified check, or
equivalent, made payable to “Western States Project Training Fund.” The check shall be
delivered to the United States Attorney’s Office for the Central District of California.
The USAO shall mail the check to the following address: Arizona Department of
Environmental Quality, Western States Project, 1110 W. Washington, Suite 367,
Phoenix, Arizona 85007.

2. The Western States Project shall use, disburse, and distribute funds from this community
service payment for the purposes of of providing training consistent with the objectives of the
Western States Project, including, but not limited to, hosting environmental compliance and
enforcement trainings across the western half of the United States and Canada for local,
state/provincial, and federal government employees.

3. The Western States Project (the Project) was established in 1986 to support and enhance
the environmental enforcement programs of its members. The founding states were
Arizona, California, Colorado, Idaho, Nevada, New Mexico, Oregon, Utah, and
Washington.

4. The mission of the Western States Project is to protect and enhance the environment
through increasing the effectiveness of environmental enforcement efforts and
coordinating enforcement activities, including information services, among member
states.

5. The Project is a consortium of government agencies involved in regulatory, civil and
criminal enforcement of environmental laws in 12 Western states and three Canadian
provinces. The Project is supported by training registration fees, membership dues and
funds directed to the Project through environmental case settlements.

6. Project membership is composed of representatives from environmental regulatory
agencies, attorney general offices, and other government bodies involved in civil,
criminal, and administrative enforcement of environmental laws. Project membership is
open to any state or territory of the United States, province or territory of Canada and
state of Mexico. Associate memberships are open to government entities and enforcement
support groups.

7. The Western States Project encourages the enforcement of environmental laws through
the application of "task force" strategies. This approach recognizes the manifold nature of
enforcement authority and allows for integration and coordination of technical, legal and
investigatory resources for effective enforcement.

8. The Project seeks to fulfill its mission by providing legal and technical training to its
members; facilitating the flow of information among members and with outside agencies;

fs
Case 2:15-cr-00547-UA Document 41-2 Filed 02/03/20 Page 9of11 Page ID #:89

providing case and program support; and researching environmental enforcement issues
for its members.

9. The goal of the Project is to be a valuable resource for training, information, coordination
and communication for environmental enforcement among its members. Achieving this
goal depends largely upon the commitment, involvement and support of members
through their representatives to the Project.

10. Project Members are: Alaska, Alberta, Arizona, British Columbia, California, Colorado,
Hawaii, Idaho, Nevada, New Mexico, Oaklahoma, Oregon, Saskatchewan, Utah, and
Washington.

11. Associate Members are: Alberta Energy Regulator, Environment Canada, Maricopa
County (Phoenix, AZ) Air Quality Department, and Metro (Portland, OR).
Case 2:15-cr-00547-UA Document 41-2 Filed 02/03/20 Page 10o0f11 Page ID #:90

 

 

 

 

 

 

 

 

Asbury Environmental Services 500223585
5179 WESTERN STATES PROJECT TRAINING 01/15/2020
Date Involce Memo Orig. Amt Discount Amount
4/15/2020 | Invoice 011520 SETTLEMENT - WES|TERN ST 80,975.26 80,975.26

80,975.26

 

 

 

PLEASE DETACH AND RETAIN FOR YOUR RECORDS

THE RED THERMO SECURED “SP” LOGO IN THE LOWER CORNER OF THIS CHECK MUST FANE TEMPORARILY WHEN WARMED BY TOUCH OR FRICTION Ghiitoivos0R ARMIN Ab BiATHRES.

i j Wells Fargo Bank, N.A, 1-24
Ses Environmental Services Gian canmeines 7a 500223585
South Gate CA 90280 San Francisco, CA 94104
ee DATE 01/15/2020

$  ***80,975.26
PAY Eighty Thousand Nine Hundred Seventy-Five Dollars and 26/100 Cents

 

10 WESTERN STATES PROJECT TRAINING

See One AD) =
ORDER ‘ Aa

of ym

 

mSO0c¢4585" wichOOO chan GichGsOSOEm
Case 2:15-cr-00547-UA Document 41-2 Filed 02/03/20 Page 11of11 Page ID#:91
500223586

 

Asbury Environmental Services

2677 LOS ANGELES COUNTY FIRE DEPT 01/15/2020

ua Dates =e Invoice = “Memo 2: Orig. Amt |: = --Discount. Amount)
19,024.74 19,024.74

 

4/15/2020 | Invoice 011520 SETTLEMENT - LA COUNTY

 

 

 

 

 

 

19,024.74

 

 

 

PLEASE DETACH AND RETAIN FOR YOUR RECORDS

R CORNER OF THIS CHECK MUST FADE TEMPORARILY WHEN WARMED BY TOUCH OR FAIC TION cobb Raiconea NBR ei aaph bela AES.

 

THE RED THERMO SECURED “SP" LOGO INTHE LOWE 5 CHE
Asbury Environmental Services Wels Farge Bank Nar He 500223586
P. O. Box 1966 420 Montgomery Street
South Gate CA 90280 ; San Francisco, CA 94104

DATE 01/15/2020

(562) 928-0100
$  ****49,024.74

PAY Nineteen Thousand Twenty-Four Dollars and 74/100 Cents

 

LOS ANGELES COUNTY FIRE DEPT

 

TO a = J
THE LOS ANGELES COUNTY FIRE DEPT LS — = :
ORDER CERTIFIED UNIFIED PROGRAM o%
OF P.O. BOX 513148 a 8
LOS ANGELES CA 90051 auch

 

Mm@SO0Oc24358R" twhe2bOOO chat Gach dsO508"
